By the Court,
Lewis, C. J.:
Section one of an Act entitled “An Act supplementary to an Act .to provide Revenue for the Support of the Government of the State of Nevada,” and other Acts amendatory and supplementary thereto, (Laws 1867, 111) declares, that “the County Treasurers of the respective counties of this State, in their capacity of ex officio tax receivers, are hereby authorized and empowered, and it is made' their duty, between the third Monday in October and the third Monday of December of each year, to specially assess all persons and property for taxation; and collect the taxes so assessed, in all cases where ° the County Assessor has neglected or omitted, from any cause, to make' the assessment on any person or property in *346the county, or where any person or property has, since the closing of the assessment roll, come into the county: provided, any person feeling aggrieved by any such assessment, may appear before the Board of County Commissioners, and apply to have such assessment equalized, modified, or discharged ; and the Board of Commissioners shall hold a general or special session to hear and finally determine the matter.” By authority of, and in accordance with, the provisions of this law, the Treasurer of the County of Ormsby assessed the property of the plaintiff in that county.- The plaintiff,' for some reason or other feeling aggrieved by the assessment, applied to the Commissioners to equalize it. They refusing to act, a peremptory writ of mandamus is sought to compel action respecting the matter. As a defense and justification of the refusal by the Board of Commissioners it is argued, that as a demand was made upon the proper agent of the plaintiff for a statement of its taxable property within the County of Ormsby, and he having refused to comply, the Board has no authority to equalize. This position is taken upon the assumption that the provisions of the general revenue law, governing the general assessment, are to control the action of the officers in making this subsequent assessment; and that the Board of County Commissioners, when holding a session for the purpose of equalizing any assessment made by the Treasurer, is to be controlled by the same rules, and limited by the same restrictions, as the Board of Equalization when acting upon the general assessment. But this is a mistake. It is true, statutes of this kind should, as far as possible, be construed as one Act; but still the latter must control if there be any conflict or inconsistency.
Provisions of the original law, or of laws bearing upon the same subject must, if they can, be made to apply to. the same subject matter and like circumstances in all. The rule can be carried no farther. Here, the general revenue law provides that the “Assessor shall demand from each .person and firm, and from the president, cashier, treasurer, or managing agent, of such corporation, association, or company, including all banking institutions, associations, or firms, within his county, a statement, under oath or affirmation, of all real estate or personal property within the county, owned, claimed by, or on deposit with, or in the possession or control of, *347such person, firm, corporation, association, or company;” and then in the fifteenth section (Laws 1866,169) it is declared that the Board of Equalization shall not reoluce the assessment of any person who has refused to give the Assessor his list under oath, as required. If these provisions are to govern the Treasurer and Board of County Commissioners in the subsequent assessment, clearly the writ in this case should be denied. But it is quite evident it was not the intention thát they should. It is manifest from the context of the Act authorizing a subsequent assessment, that it was the purpose to mate the proceedings under it summary— the tax becoming due and collectable immediately upon the assessment being made, except when an equalization may be claimed, and no demand, as in the case where the Assessor makes the assessment, seems to be contemplated or required. If not, it certainly could not have been the intention to visit the consequences of a failure to make it upon those thus assessed by the Treasurer.
Again: The provisions respecting the reduction of the assessments of persons who have refused to make a statement, it will be' observed, are in the form of a limitation upon the power of the Board of Equalization — it is declared the Board shall not reduce the assessment of such persons. But the Board of Equalization ceased to exist in October, and the Board of County Commissioners is authorized to equalize all subsequent assessments. Now, notwithstanding the two Boards are composed of the same persons, still they .are entirely distinct, and very different bodies. They are as completely different as if they were composed of different individuals. Such being the case, can it be said that the limitations which the-general revenue law*" places upon the authority of the Board of Equalization are to be extended to an- entirely different •body — the Board of County Commissioners ? The answer would certainly be in the negative, independent of any express provision of law relieving them from restrictions imposed upon the Board of Equalization. There is no rule of construction which will authorize' the application of provisions contained in 'one law respecting a certain officer or body, to another and different officer, or body mentioned in another law — although the laws be in pari materia, and the duties imposed upon such officers be similar in character. If, *348then, this law authorizing the subsequent assessment made it the duty of the Board of Equalization to meet and equalize the subsequent assessment without in any wise extending or regulating their power, doubtless it would be held to be limited as in the general law. Such, however, is not the ease here. It is not the Board of Equalization, but the Board of Commissioners that is authorized to equalize — which being a different and distinct body, with powers of its mvn, is not to be controlled by the provisions of the law regulating the authority and jurisdiction of the Board of Equalization.
However, we think the law authorizing the equalization of the subsequent assessment expressly exempts the Commissioners from the restrictions placed upon the other Board : for it declares, that any person feeling aggrieved may apply to the Board for relief; the expression “ any person ” including all persons. Thus, the right is expressly given to all persons, without exception, to have their assessments equalized, upon making application to the Board.
By what authority can any exception be made to this right extended to all without limitation ? Had it been the intention of the Legislature to except from the right, thus conferred, those Avho had refused to make a statement — as under the general law — it is fair to presume that the proper exception would have been expressly made. By the plain letter of the law all persons, without exception, may have any subsequent assessment made upon them equalized, by. making the application within the proper time. And we do not feel authorized to make any exception.
The mandamus must therefore issue, commanding the Board of County Commissioners to act upon the application of the relator.
JOHNSON, J., did not participate in the foregoing decision.